Title: From John Adams to John Taylor, 14 April 1824
From: Adams, John
To: Taylor, John



Dear Sir
Quincy April 14th. 1824

While I was prepareing to send to the Post office a letter to you, written on the 12th. I received yours of the 8th. I know not that I ever received a letter so consoleing to my heart and so refreshing to my spirits. It is kindness, candor and generosity—I am extremely sorry to hear that you have been sick, and the more so, that you are not yet well, but I still hope you will live to write me more letters, and as long as I live to receive them—
The story of my disinheriting my Son is the most laughable thing I ever heard, or read—My only apprehension is, that the world will think I have done more for him than I ought Upon such an occasion, and upon such a provocation, I will utter a truth—I never knew him to comitt a fault in private life, excepting sometimes an ugly slouch in his dress—except sometimes, when his Mother, or his Wife have not been near enough to take care of him—Nor did I ever think he commited an error except in his Marriage, and then not from any objection to his choice, or his connections, for I had known both from her infancy, but because I thought he was not established in any regular permanent course that would justify matrimony. I have lived to see that the error was mine, and that his Marriage was the most fortunate event in his life—
I hope you will live to write one volume more that will be a plan of a form of government which you think will preserve the Liberty, Union, happiness, and prosperity of the United States—
As to the Candidate for the Presidency they are all Gentlemen of high consideration in this Country, and I have no reason to doubt they are all able faithful Men—I am perfectly willing the Nation should judge between them—
Far from taking leave of you, I still hope to receive more letters from you, and write more letters to you—
Being with great esteem, and real / affection your friend

 John Adamsby proxy